Case 8:20-cv-02307 Document 2 Filed 09/30/20 Page 1 of 1 PagelD 15
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained hercin neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

JS 44 (Rev. 10/20)

purpose of initiating the civil] docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS
John Forbes

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Shaina Thorpe, ThorpeLaw, P.A., 1228 East 7th Ave.
Ste. 200, Tampa, FL 33605 (813) 400-0229

DEFENDANTS

County of Residence

NOTE:
THE TRACT

Attorneys (// Known)

 

of First Listed Defendant

H. Lee Moffitt Cancer & Research Institution, Inc.

 

OF LAND INVOLVED,

CIN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

Il. BASIS OF JURISDICTION (Place an "X" in One Box Only)

U.S, Government
Plaintiff

C1

[x]3 Federal Question

CO 2 U.S. Government
Defendant

(]4 Diversity

(U.S. Government Not a Party)

(Indicate Citizenship of Parties in Item IL)

 

IV. NATURE OF SUIT (Place an “X" in One Box Only)

(For Diversity Cases Only)

PTF

i

Citizen of This State

Citizen of Another State

Citizen or Subject of a
Foreign Country

C2 LC)?
Hs £3

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “Vin One Box for Plaintiff

and One Box for Defendant)

DEF

Oi

Incorporated or Principal Place

PTF

C4

DEF

Cis

of Business In This State

Incorporated and Principal Place

Os Os

of Business In Another State

Foreign Nation

Click here for: Nature of §

Os Os

 

| CONTRACT

TORTS

FORFEITURE/PENALTY

1it Code Descriptions.
OTHER STATUTES

 

PERSONAL INJURY
310 Airplane
315 Airplane Product

110 Insurance
120 Marine
130 Miller Act

rl

140 Negotiable Instrument Liability
[| 150 Recovery of Overpayment | 320 Assault, Libel &
& Enforcement of Judgment Slander
b 151 Medicare Act 330 Federal Employers’
152 Recovery of Defaulted Liability

Student Loans
(Excludes Veterans)
OC 153 Recovery of Overpayment
of Veteran's Benefits
[| 160 Stockholders’ Suits
| 190 Other Contract

340) Marine

345 Marine Product
Liability

350 Motor Vehicle

355 Motor Vehicle
Product Liability

| 360 Other Personal

Injury

| 362 Personal Injury -

Medical Malpractice

PERSONAL INJURY
CL] 365 Personal Injury -
Product Liability
oO 367 Health Care/
Pharmaceutical
Personal Injury
Product Liability
368 Asbestos Personal
Injury Product
Liability

| 625 Drug Related Seizure
of Property 21 USC 881
| 1690 Other

BANKRUPTCY

375 False Claims Act
376 Qui Tam (31 USC
3729(a))
|] 400 State Reapportionment

 

PROPERTY RIGHTS

410 Antitrust

 

820 Copyrights

830 Patent

835 Patent - Abbreviated
New Drug Application

840 Trademark

 

PERSONAL PROPERTY

LABOR

880 Defend Trade Secrets

 

371 Truth in Lending
CL] 380 Other Personal
Property Damage
C] 385 Property Damage
Product Liability

— 370 Other Fraud

 

REAL PROPERTY CIVIL RIGHTS

710 Fair Labor Standards
Act
| 720 Labor/Management
Leave Act

Relations
790 Other Labor Litigation

 

210 Land Condemnation
220 Foreclosure

= 195 Contract Product Liability
230 Rent Lease & Ejectment
240 Torts to Land

196 Franchise
245 Tort Product Liability

LC] 290 All Other Real Property

440 Other Civil Rights
441 Voting
x | 442 Employment
443 Housing/
Accommodations

 

Employment

Other
| 448 Education

 

| 445 Amer. w/Disabilities -

| 446 Amer. w/Disabilities -

PRISONER PETITIONS
Habeas Corpus:
7 510 Motions to Vacate
Sentence

463 Alien Detainee
| | 330 General

740 Railway Labor Act

751 Family and Medical
| 79] Employee Retirement

Income Security Act

Act of 2016

430 Banks and Banking
|_| 450 Commerce
460 Deportation
|_| 470 Racketeer Influenced and
Corrupt Organizations
| 480 Consumer Credit
(15 USC 1681 or 1692)
| 485 Telephone Consumer

 

 

SOCIAL SECURITY

 

861 HIA (1395ff)

862 Black Lung (923)

863 DIWC/DIWW (405(2))
864 SSID Title XVI

865 RSI (405(g))

490 Cable/Sat TV

850 Securities/Commodities!
Exchange

890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

Protection Act

|

 

FEDERAL TAX SUITS.

895 Freedom of Information

 

 

422 Appeal 28 USC 158
423 Withdrawal
]
870 Taxes (U.S. Plaintiff
or Defendant)

28 USC 157
[_] 87) IRS—Third Party

 

| 535 Death Penalty

IMMIGRATION

26 USC 7609

 

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of

462 Naturalization Application
465 Other Immigration
Actions

 

 

Confinement

 

Act
896 Arbitration
- 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
| 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Ptace an “x” in One Box Only)
E] 1 Original Cl? Removed from
Proceeding State Court

3

VI. CAUSE OF ACTION

 

Remanded from
Appellate Court

ot Reinstated or Ol 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
42 U.S.C. 2000, 42 U.S.C. 1981

Brief description of cause:
National Origin Discrimination in violation of federal, state, and local law

Reopened

Transfer

oO 6 Multidistrict
Litigation -

oO 8 Multidistrict
Litigation -
Direct File

 

 

 

 

 

 

VIL. REQUESTED IN (-] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 75000 JURY DEMAND: [k]ves [JNo
VII. RELATED CASE(S)
IF ANY (Seeansiructions” Fe DOCKET NUMBER
DATE SIGNATURE OF ATTORN my “RECORD
9/30/2020 Oy } IV) Wyo

FOR OFFICE USE ONLY

RECEIPT # AMOUNT

APPLYING IFP

JUDGE

MAG, JUDGE
